Framework Agreement Between Hebei Normal University – Foreign Language College And CIBT Education Group Inc. (Beijing Fenghua Education Consulting Company) Party A: Hebei Normal University Foreign Language College Party B: CIBT Education Group Inc. (Beijing Fenghua Education Consulting Company) Cooperation Programs: - Establish a GLN center at Party B’s campus - Offer 192-hour GLN TESOL program - Offer AHLA short term training program (3-month or 5-month with local and overseas internship opportunities) Financial Arrangement: - Both parties are responsible for student recruitment - Party B collects tuition fee and remit share revenue to Party A (expenses and tuition fees to be determined later) - Both parties are responsible for their own tax payment Terms: - Term of the agreement is 5 years effective from May 25th, 2011 Party A: Hebei Normal University Foreign Language College Legal Representative: Yuxin Shi Seal: Date: May 25, 2011 Party B: CIBT Education Group Inc. (Beijing Fenghua Education Consulting Company) Legal Representative: Summit Wu Seal: Date: May 25, 2011
